J   -S70041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      Appellee

                 v.

    CORNELIUS HORAN

                      Appellant                       No. 4085 EDA 2017

                Appeal from the PCRA Order November 13, 2017
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002369-2015

BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                         FILED JANUARY 07, 2019

        Appellant, Cornelius Horan, appeals from the order entered in the

Delaware County Court of Common Pleas, which denied his first petition filed

under the Post Conviction Relief Act at 42 Pa.C.S.A. §§ 9541-9546. We affirm

and grant counsel's petition to withdraw.

        The relevant facts and procedural history of this case are as follows. On

July 14, 2015, Appellant entered      a   negotiated guilty plea to two counts of

robbery-threat of immediate serious injury (18 Pa.C.S.A. 3701(a)(1)(ii))         and

one count of robbery-taking property from other by force however slight (18

Pa.C.S.A. 3701(a)(1)(v)), in connection with his June 28, 2014 attempted

robbery of   a 7 -Eleven   convenience store and robbery of   a   Rite -Aid Pharmacy.

On the same day, the court sentenced Appellant to an aggregate           term of ten

(10) to twenty (20) years' incarceration, plus costs and restitution. Appellant
J   -S70041-18


did not file an appeal.

        Appellant timely filed his first pro se PCRA petition on August 5, 2016,

and the PCRA court appointed counsel on August 8, 2016. On September 14,

2016, counsel filed     a   petition to withdraw, which the PCRA court granted. The

PCRA    court appointed new counsel on May 23, 2017, who filed               a   motion for

leave to withdraw and        a   Turner/Finley'      no   merit letter on October 2, 2017.

On October 10, 2017, the PCRA court issued notice of its                 intent to dismiss

Appellant's PCRA petition without           a   hearing, per Pa.R.Crim.P. 907. The PCRA

court dismissed the petition on November 13, 2017, without addressing

counsel's request to withdraw.

        Appellant timely filed      a   notice of appeal on December 12, 2017.           On

December 13, 2017, the PCRA court ordered Appellant to file                      a   concise

statement of errors complained of on appeal, per Pa.R.A.P. 1925(b). Current

PCRA counsel filed on January 2, 2018, a Rule              1925(c)(4) statement of intent

to file an Anders2 brief. Counsel has also filed with this Court             a   petition to

withdraw representation and             a   brief, designated as an Anders brief, on

September 24, 2018.

        Before counsel can withdraw representation under the PCRA, the law

requires counsel to satisfy the mandates of Turner/Finley. Commonwealth



1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (1988).
2   Anders   v.   California, 386   U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).

                                                -2
J   -S70041-18


v.   Karanicolas, 836 A.2d 940, 947 (Pa.Super. 2003).
           ...Turner/Finley counsel must review the case zealously.
           Turner/Finley counsel must then submit a "no -merit"
           letter to the trial court, or brief on appeal to this Court,
           detailing the nature and extent of counsel's diligent review
           of the case, listing the issues which the petitioner wants to
           have reviewed, explaining why and how those issues lack
           merit, and requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007).
Withdrawal       as   counsel   in    this   context    also   includes    certain     notice

requirements: Counsel must contemporaneously serve on Appellant copies of

the "no -merit" letter or brief, the petition to withdraw, and             a   letter with   a


statement advising Appellant that he has the immediate right to file              a   brief in

this Court pro se or with new privately -retained counsel within 30 days.

Commonwealth v. Muzzy,               141 A.3d 509 (Pa.Super. 2016).            To withdraw,

counsel must assure this Court of counsel's compliance with these technical

requirements. Id.

        Instantly, counsel submitted         a   Turner/Finley brief      on appeal (even

though counsel designated it as an Anders brief) and              a   petition to withdraw

as counsel.3 Both the brief and counsel's petition to          withdraw demonstrate he



3   In the context of a PCRA petition and request to withdraw, the appropriate
filing is a "no -merit" letter/brief. See Turner, supra; Finley, supra. But
see Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n.3 (Pa.Super.
2004), appeal denied, 584 Pa. 691, 882 A.2d 477 (2005) (stating Superior
Court can accept Anders brief in lieu of Turner/Finley letter, where PCRA
counsel seeks to withdraw on PCRA appeal). Instantly, counsel incorrectly
designated the brief filed on appeal as an Anders brief, but we will treat it as


                                             -3
J   -S70041-18


has made a conscientious examination of the record               in   this case and

determined the appeal      is   totally frivolous.   Counsel notified Appellant of

counsel's request to withdraw, advised Appellant of his right to retain new

counsel and/or raise any points he might deem worthy of consideration, and

furnished Appellant with   a    copy of the petition and the brief prepared for this

appeal.      Thus,   counsel    has   substantially complied with the technical

requirements of Turner/Finley, notwithstanding the designation on the

appellate brief. See Karanicolas, supra. Accordingly, we proceed with our

independent assessment. See Turner, supra at 494-95, 544 A.2d at 928-

29 (stating appellate court must conduct independent analysis and agree with

counsel that appeal is frivolous).      Appellant has not responded to counsel's

petition.

        Appellant raises one issue in the Turner/Finley brief:

            WAS...APPELLANT PRESSURED BY TRIAL COUNSEL TO
            ENTER INTO A NEGOTIATED GUILTY PLEA?

(Turner/Finley Brief at 4).
        Appellant claims plea counsel was ineffective because plea counsel

pressured Appellant into entering the negotiated guilty plea, despite counsel's

knowledge of Appellant's mental health issues.            Appellant also contends



a   Turner/Finley brief.
                      We think that the misnomer is largely attributable to
the language in Rule 1925(c)(4), referring only to Anders v. California,
supra and Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185
(1981).    We have allowed that language to cover Turner/Finley.
Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa.Super. 2011).
                                         - 4 -
J   -S70041-18


counsel confused Appellant about his exposure in reference to the pending

charges due to Appellant's prior convictions. Appellant concludes this Court

should reverse the trial court's decision to dismiss his PCRA petition and

remand for further proceedings. We disagree.

        Our standard of review of the denial of                  a PCRA   petition    is    limited to

examining whether the evidence of record supports the court's determination

and whether its decision is free of legal error.              Commonwealth v. Conway,
14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court's legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).                                       Further,   a


petitioner        is   not entitled to   a PCRA     hearing as   a   matter of right; the        PCRA

court can decline to hold          a   hearing if there is no genuine issue concerning any

material fact, the petitioner            is   not entitled to relief, and no purpose would be

served by any further proceedings. Commonwealth v. Wah, 42 A.3d 335

(Pa.Super. 2012).

        The        law     presumes       counsel     has   rendered      effective        assistance.

Commonwealth v. Williams, 597                       Pa. 109, 950 A.2d 294        (2008).        When

asserting     a    claim of ineffective assistance of counsel, the petitioner is required

to demonstrate that: (1) the underlying claim is of arguable merit; (2) counsel


                                                    -5
J   -S70041-18


had no reasonable strategic basis for his action or inaction; and, (3) but for

the errors and omissions of counsel, there is         a   reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555     Pa.   299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

        "The threshold      inquiry in   ineffectiveness claims         is   whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness     is   of arguable merit...." Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). "Counsel cannot be

found ineffective for failing to pursue           a       baseless or meritless claim."

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).
          Once this threshold is met we apply the 'reasonable basis'
          test to determine whether counsel's chosen course was
          designed to effectuate his client's interests. If we conclude
          that the particular course chosen by counsel had some
          reasonable basis, our inquiry ceases and counsel's
          assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

          Prejudice is established when [an appellant] demonstrates
          that counsel's chosen course of action had an adverse effect
          on the outcome of the proceedings. The [appellant] must
          show that there is a reasonable probability that, but for
          counsel's unprofessional errors, the result of the proceeding
          would have been different. A reasonable probability is a
          probability sufficient to undermine confidence in the
          outcome. In [Kimball, supra], we held that a "criminal
          [appellant] alleging prejudice must show that counsel's
          errors were so serious as to deprive the defendant of a fair
          trial, a trial whose result is reliable."



                                          -6
J   -S70041-18


Commonwealth v. Chambers, 570                      Pa. 3,   21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

        "Allegations of ineffectiveness in connection with the entry of                      a   guilty

plea will serve as           a    basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea." Commonwealth v.

Moser, 921 A.2d 526, 531 (Pa.Super. 2007) (internal citation omitted).

"Where the defendant enters his plea on the advice of counsel, the

voluntariness of the plea depends on whether counsel's advice was within the

range of competence demanded of attorneys in criminal cases."                                        Id.
Pennsylvania law does not require the defendant to "be pleased with the

outcome of his decision to enter             a   plea of   guilty[; a]ll that   is   required is that

his decision to plead guilty be knowingly, voluntarily and intelligently made."

Id. at 528-29.           A       guilty plea will be deemed valid if the totality of the

circumstances surrounding the plea shows that the defendant had                                  a   full

understanding of the nature and consequences of his plea such that he

knowingly     and        intelligently      entered        the   plea   of   his      own    accord.

Commonwealth v. Fluharty, 632 A.2d 312 (Pa.Super. 1993). Pennsylvania
law presumes the defendant is aware of what he is doing when he enters                                 a


guilty plea, and the defendant bears the burden to prove otherwise.

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa.Super. 2003).                                     Mere

disappointment      in   the sentence does not constitute the necessary "manifest

injustice" to render the defendant's guilty plea involuntary. Id. at 522.


                                                  -7
J   -S70041-18


          Instantly, at the guilty plea hearing on July 14, 2015, Appellant engaged

in a   thorough oral guilty plea colloquy.         The record makes clear that plea

counsel and Appellant discussed the possibility of obtaining Appellant's

psychiatric and medical records, as well as the opportunity for                a   doctor to

evaluate Appellant. Plea counsel explained the evidence the Commonwealth

would present if the matter proceeded to trial and discussed the punishment

Appellant might face on the pending charges due to his prior convictions.

Finally, plea counsel informed Appellant of the rights he was relinquishing by

pleading guilty, including his right to   a   trial by judge or jury, his right to ensure

the Commonwealth met its burden of proof, and his limited appeal rights.

Appellant confirmed he understood the rights he was giving up and expressed

no reservations about his decision to plead         guilty.

          Moreover, Appellant executed         a   written guilty plea colloquy that

affirmed his decision to plead guilty.         Nothing in Appellant's oral or written

colloquies suggests that Appellant's plea was unknowing, unintelligent, or

involuntary. See Fluharty, supra. Consequently, Appellant                 is   not entitled

to relief on his claims that counsel pressured or misled him into pleading

guilty.     See Moser, supra; Pollard, supra.                 Following our independent

review of the record, we agree with counsel that the appeal is frivolous.

Accordingly, we affirm and grant counsel's petition to withdraw.

          Order affirmed. Counsel's petition to withdraw is granted.




                                          -8
J   -S70041-18




Judgment Entered.




J   seph D. Seletyn,
Prothonotary



Date: 1/7/19




                       -9